        Case 1:19-cv-07634-KPF Document 63 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUERDA OCCILIEN,

                            Plaintiff,

                      v.

RELATED PARTNERS, INC.; ARTERO                       19 Civ. 7634 (KPF)
JIMENEZ; KATHERINE BLOCK;
HUDSON YARDS CONSTRUCTION II                               ORDER
HOLDINGS LLC; HUDSON YARDS
CONSTRUCTION II LLC; HUDSON
YARDS CONSTRUCTION LLC; RUSSELL
TOBIN & ASSOCIATES,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s sur-reply, dated October 20, 2020,

and docketed October 26, 2020. (Dkt. #62). Defendants may file a response

within two weeks of the date of this Order. The Clerk of Court is directed to

mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: October 26, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
